Court of Claims of Ohio
                                                                        The Ohio Judicial Center
                                                                65 South Front Street, Third Floor
                                                                           Columbus, OH 43215
                                                                 614.387.9800 or 1.800.824.8263
                                                                            www.cco.state.oh.us



ARNETT L. YOUNG,                                 Case No. 2010-12770

      Plaintiff,

      v.                                         Judge Alan C. Travis
                                                 Magistrate Matthew C. Rambo


OHIO DEPARTMENT OF REHABILITATION                ENTRY GRANTING DEFENDANT’S
AND CORRECTION,                                  MOTION FOR SUMMARY JUDGMENT

      Defendant.


      {¶1} On August 3, 2011, defendant filed a motion for summary judgment
pursuant to Civ.R. 56(B). Plaintiff did not file a response. The motion is now before the
court for a non-oral hearing pursuant to L.C.C.R. 4(D).
      {¶2} Civ.R. 56(C) states, in part, as follows:
      {¶3} “Summary judgment shall be rendered forthwith if the pleadings,
depositions, answers to interrogatories, written admissions, affidavits, transcripts of
evidence, and written stipulations of fact, if any, timely filed in the action, show that
there is no genuine issue as to any material fact and that the moving party is entitled to
judgment as a matter of law. No evidence or stipulation may be considered except as
stated in this rule. A summary judgment shall not be rendered unless it appears from
the evidence or stipulation, and only from the evidence or stipulation, that reasonable
minds can come to but one conclusion and that conclusion is adverse to the party
against whom the motion for summary judgment is made, that party being entitled to
have the evidence or stipulation construed most strongly in the party’s favor.” See also
Gilbert v. Summit Cty., 104 Ohio St.3d 660, 2004-Ohio-7108, citing Temple v. Wean
United, Inc. (1977), 50 Ohio St.2d 317.
      {¶4} Plaintiff asserts a claim of false imprisonment and alleges that defendant did
not properly calculate and apply his jail-time credit. Defendant asserts that it properly
calculated plaintiff’s jail-time credit and imprisoned him pursuant to valid sentencing
entries from the Cuyahoga County Court of Common Pleas.
          {¶5} “False imprisonment occurs when a person confines another intentionally
‘without lawful privilege and against his consent within a limited area for any appreciable
time, however short.’” Bennett v. Ohio Dept. of Rehab. & Corr. (1991), 60 Ohio St.3d
107, 109, quoting Feliciano v. Kreiger (1977), 50 Ohio St.2d 69, 71. The elements of a
false imprisonment claim are: “(1) expiration of the lawful term of confinement, (2)
intentional confinement after the expiration, and (3) knowledge that the privilege initially
justifying the confinement no longer exists.” Corder v. Ohio Dept. of Rehab. & Corr.
(1994), 94 Ohio App.3d 315, 318.
          {¶6} R.C. 2967.191 provides, in part:
          {¶7} “The department of rehabilitation and correction shall reduce the stated
prison term of a prisoner * * * by the total number of days that the prisoner was confined
for any reason arising out of the offense for which the prisoner was convicted and
sentenced, including confinement in lieu of bail while awaiting trial, confinement for
examination to determine the prisoner’s competence to stand trial or sanity, and
confinement while awaiting transportation to the place where the prisoner is to serve the
prisoner’s prison term.”
          {¶8} In support of its motion, defendant filed the affidavit of Mary Oakley, who
states:
          {¶9} “1.   I am the Assistant Chief of the Bureau of Sentence Computation
(BOSC) of [defendant] and have held this position for approximately eight years. * * *
          {¶10} “2. I have personal knowledge and I am competent to testify to the facts
contained in this Affidavit.
          {¶11} “3. I have reviewed the records pertaining to [plaintiff]. [Plaintiff] was
admitted to [defendant] on September 9, 2010 from Cuyahoga County to serve a
sentence under Case No. CR 09527786. * * * BOSC then granted plaintiff a total of 147
days jail time credit. Plaintiff’s expiration of sentence date was April 14, 2011, reduced
by 2 days of earned credit to April 12, 2011, and he was released on that date.”
          {¶12} “4. The sentencing court’s entries pertaining to plaintiff are attached
hereto.
       {¶13} “5. BOSC calculated the terms of plaintiff’s sentences and determined the
date for the expiration of his sentences based upon the court’s sentencing orders and
the information pertaining to the amount of jail time credit that BOSC received.”
       {¶14} As stated above, plaintiff did not respond to defendant’s motion for
summary judgment. Civ.R. 56(E) provides, in part:
       {¶15} “When a motion for summary judgment is made and supported as provided
in this rule, an adverse party may not rest upon the mere allegations or denials of the
party’s pleadings, but the party’s response, by affidavit or as otherwise provided in this
rule, must set forth specific facts showing that there is a genuine issue for trial. If the
party does not so respond, summary judgment, if appropriate, shall be entered against
the party.”
       {¶16} Based upon the undisputed averments made by Oakley, the court
concludes that defendant properly calculated the amount of jail-time credit to which
plaintiff was entitled in determining his release date. Defendant was therefore privileged
to imprison plaintiff until he was released on April 12, 2011.
       {¶17} For the foregoing reasons, the court finds that there are no genuine issues
of material fact and that defendant is entitled to judgment as a matter of law.
Accordingly, defendant’s motion for summary judgment is GRANTED and judgment is
rendered in favor of defendant. Court costs are assessed against plaintiff. The clerk
shall serve upon all parties notice of this judgment and its date of entry upon the journal.




                                          _____________________________________
                                          ALAN C. TRAVIS
                                          Judge

cc:


Jennifer A. Adair                             Arnett L. Young
Stephanie D. Pestello-Sharf                   3524 East 133rd Street
Assistant Attorneys General                   Cleveland, Ohio 44120
150 East Gay Street, 18th Floor
Columbus, Ohio 43215-3130
Filed October 7, 2011
To S.C. reporter November 18, 2011